Nodechain, Inc.

Mr. Youssef Hanine Employment Agreement

This Employment Agreement (the "Agreement") is made and entered into as of
January 22nd, 2018 by and between Mr. Youssef Hanine, (the "EMPLOYEE") and
Nodechain, Inc., a Delaware Corporation (“NODECAHIN”).

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

1.             Employment. Nodechain hereby employs the Employee to serve as
independent director of Nodechain in accordance with the terms and provisions of
this agreement, and the Employee hereby accepts such employment with Nodechain.
Employee also shall serve as a member of the Board of Directors of Nodechain.

2.             Term. The Executive's employment hereunder shall be effective as
of January 22nd, 2018 provided for in the (the "Effective Date") and shall
continue until the fifteenth anniversary thereof, unless terminated earlier
pursuant to Section 5 of this Agreement provided that, on such each anniversary
of the Effective Date and each annual anniversary thereafter (such date and each
annual anniversary thereof, a "Renewal Date"), the Agreement shall be deemed to
be automatically extended, upon the same terms and conditions, for successive
periods of one year, unless either party provides written notice of its
intention not to extend the term of the Agreement at least 60 days' prior to the
applicable Renewal Date. The period during which the Executive is employed by
the Company hereunder is hereinafter referred to as the "Employment Term."

3.             Position and Duties.

3.1              Position. During the Employment Term, the Executive shall serve
as the Independent Director and Board Member of the Company, reporting to
Chairman of the Board. In such position, the Executive shall have such duties,
authority, and responsibility as shall be determined from time to time by Alham
Benyameen which duties, authority, and responsibility are consistent with the
Executive's position. The Executive shall, also serve as a member of the board
of directors of the Company (the "Board") or as an officer or director of any
affiliate of the Company for no additional compensation.

3.2              Duties. During the Employment Term, the Executive shall devote
as much time as necessary of his business time and attention to the performance
of the Executive's duties hereunder. Notwithstanding the foregoing, the
Executive will be permitted to act or serve as a director, trustee, committee
member, or principal of any type of business, civic, or charitable organization
in accordance with the Company's Conflict of Interest Policy, and (b) may
purchase or own other publicly traded securities less than five percent (5%) of
the publicly traded securities of any corporation; provided that, such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation; provided
further that, the activities described in clauses (a) and (b) do not interfere
with the performance of the Executive's duties and responsibilities to the
Company as provided hereunder. (c) may own other publicly traded securities over
five percent (5%) with the proper disclosure mandated by SEC regulation.

3.3              The employee shall:

(a)               Seek a qualified candidate that values the benefits and
advantages of being a public company to engage Nodechain, under a best efforts
basis, provide professional skills, attention and energies to the fulfillment of
the duties customarily associated with such position and the accomplishment of
the goals provided by the Board of Directors of Nodechain to the Employee from
time to time

(b)               Act in accordance with herewith, and in all accounts, be
responsible and responsive to the Board of Directors of Nodechain.

3.4              Place of Performance. The principal place of Executive's
employment shall be the Company's principal executive office or Executives
office of: 2207 E. Second St #B, Long Beach, CA 90803, provided that, the
Executive may be required to travel on Company business during the Employment
Term.

 

4.             Compensation As compensation for all services rendered by the
Employee to Nodechain pursuant to this agreement, Nodechain shall pay to the
employee the following amounts during the terms of this agreement:

4.1              Base Compensation. In consideration of the Executive entering
into this Agreement and as an inducement to join the Company, on the Effective
Date, the Company will grant the following equity awards to the Executive
pursuant to the Nodechain, Inc Employee equity plan, ONE MILLION SHARES
(“1,000,000”) of class A common stock, which shall vest immediately upon
execution pursuant to restrictions of Rule 144 of the Securities and Exchange
Act.

 

4.2              Quarterly Bonus.  

(a)               For each fiscal quarter of the Employment Term, the Executive
shall be eligible to receive a quarterly bonus (the "Quarterly Bonus"). The
decision to provide any Quarterly Bonus and the amount and terms of any
Quarterly Bonus shall be approved by Compensation Committee of the Board (the
"Compensation Committee"). Such determination will be made no later than 1 (one)
month after the close of each fiscal quarter. Bonus amount will take into
account the quality and scope of work of the Executive and quantitative
evaluation of the success of any private capital raise and the success of the
public share performance will be weighted heavily.

(b)               The Quarterly Bonus will be paid to the Executive in Nodechain
common stock shares and cash.

(c)               The Quarterly Bonus, will be paid within one (1) month after
the end of each applicable fiscal quarter.

(d)               Except as otherwise provided in Section 5 (i) the Quarterly
Bonus will be subject to the terms of the Company annual bonus plan under which
it is granted (with weighting given to the expressed items in section 4.2(a) and
(ii) in order to be eligible to receive an Quarterly Bonus, the Executive must
be employed by the Company on the last day of the applicable fiscal quarter that
Quarterly Bonuses are paid.

4.3              Equity Awards.

(a)               As base compensation, and in consideration of the Executive
entering into this Agreement and as an inducement to join the Company, on the
Effective Date, the Company will grant the following equity awards to the
Executive pursuant to the Nodechain, Inc Employee equity plan, ONE MILLION
SHARES (“1,000,000”) of class A common stock, which shall vest immediately upon
execution pursuant to restrictions of Rule 144 of the Securities and Exchange
Act.

(b)               Additional shares may be issued to Executive at a later date
pursuant to the terms and restrictions of the Nodechain Employee Equity Plan at
the behest of the Compensation Committee.

4.4              Fringe Benefits and Perquisites. During the Employment Term,
the Executive shall be entitled to fringe benefits and perquisites consistent
with the practices of the Company, and to the extent the Company provides
similar benefits and perquisites to similarly situated executives of the
Company.

4.5              Employee Benefits. The Company does not currently have an
Employee health plan. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time, once the plan becomes
enacted, after significant funding is received from its private offering
(collectively, "Employee Benefit Plans") Once enacted, the Company reserves the
right to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.

4.6              Vacation; Paid Time-Off. During the Employment Term, the
Executive shall be entitled to Seven days of paid vacation days per calendar
year in accordance with the Company's vacation policies, as in effect from time
to time. The Executive shall receive other paid time-off in accordance with the
Company's policies for executive officers as such policies may exist from time
to time.

4.7              Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment, and travel expenses incurred by the Executive in connection with
the performance of the Executive's duties hereunder in accordance with the
Company's expense reimbursement policies and procedures.

4.8              Indemnification.  

(a)               In the event that the Executive is made a party or threatened
to be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a "Proceeding"), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive's employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, the Executive shall be
indemnified and held harmless by the Company from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys' fees). Costs and expenses
incurred by the Executive in defense of such Proceeding (including attorneys'
fees) shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount, and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of the Executive
to repay the amounts so paid if it shall ultimately be determined that the
Executive is not entitled to be indemnified by the Company under this Agreement.

(b)               During the Employment Term and for a period of three (3) years
thereafter, the Company or any successor to the Company shall purchase and
maintain, at its own expense, directors' and officers' liability insurance
providing coverage to the Executive.

5.             Termination of Employment. The Employment Term and the
Executive's employment hereunder may be terminated by either the Company or the
Executive at any time and for any reason; provided that, unless otherwise
provided herein, either party shall be required to give the other party at least
21 days advance written notice of any termination of the Executive's employment.
Upon termination of the Executive's employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

5.1              Termination for Cause or Without Good Reason.  

(a)               The Executive's employment hereunder may be terminated at any
time by the Company for Cause or by the Executive without Good Reason. If the
Executive's employment is terminated, by termination letter, by the Company for
Cause or by the Executive without Good Reason, the Executive shall be entitled
to receive:

(i)                 any paid base salary or any accrued but unpaid Base Salary;

(ii)              any earned but unpaid Quarterly Bonus with respect to any
completed fiscal year immediately preceding the Termination Date, which shall be
paid on the otherwise applicable payment date provided that, if the Executive's
employment is terminated by the Company for Cause, then any such accrued but
unpaid Quarterly Bonus shall be forfeited;

(iii)            reimbursement for unreimbursed business expenses properly
incurred by the Executive, which shall be subject to and paid in accordance with
the Company's expense reimbursement policy;

(iv)             Equity Compensation paid upon execution of this agreement and
any other conferred vested equity compensation; and

(v)               such employee benefits (including equity compensation), if
any, to which the Executive may be entitled under the Company's employee benefit
plans as of the Termination Date.

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
"Accrued Amounts".

(b)               For purposes of this Agreement, "Cause" shall mean:

(i)                 the Executive's willful failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness);

(ii)              the Executive's willful failure to comply with any valid and
legal directive of the CEO or Board of Directors directive;

(iii)            the Executive's willful engagement in dishonesty, illegal
conduct, or gross misconduct, which is, in each case, materially injurious to
the Company or its affiliates;

(iv)             the Executive's embezzlement, misappropriation, or fraud,
whether or not related to the Executive's employment with the Company;

(v)               the Executive's willful unauthorized disclosure of
Confidential Information (as defined below);

(vi)             the Executive's material breach of any material obligation
under this Agreement or any other written agreement between the Executive and
the Company.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

Termination of the Executive's employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
after reasonable written notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board,
finding that the Executive has engaged in the conduct described in any of
(i)-(vi) above. Except for a failure, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have ten (10)
business days from the delivery of written notice by the Company within which to
cure any acts constituting Cause; provided however, that, if the Company
reasonably expects irreparable injury from a delay of ten (10) business days,
the Company may give the Executive notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of the Executive's employment without notice and with immediate effect.

(c)               For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive's written consent:

(i)                 a reduction in the Executive's Base Salary;

(ii)              removal of opportunity for Executive's Bonus;

(iii)            a relocation of the Executive's principal place of employment
by more than 40 miles;

(iv)             any material breach by the Company of any material provision of
this Agreement or any material provision of any other agreement between the
Executive and the Company;

(v)               a material, adverse change in the Executive's title,
authority, duties, or responsibilities; or

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 30 days of the initial
existence of such grounds and the Company has had at least 15 days from the date
on which such notice is provided to cure such circumstances. If the Executive
does not terminate his employment for Good Reason within 60 days after the first
occurrence of the applicable grounds, then the Executive will be deemed to have
waived his right to terminate for Good Reason with respect to such grounds.

5.2       Termination Without Cause or for Good Reason. The Employment Term and
the Executive's employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive's compliance with Section 6, Section 7, Section 8, and Section 9 of
this Agreement and his execution of a release of claims in favor of the Company,
its affiliates and their respective officers and directors in a form provided by
the Company (the "Release") and such Release becoming effective within 30 days
following the Termination Date (such 30 day period, the "Release Execution
Period")], the Executive shall be entitled to receive the following:

(a)       equal installment payments payable in accordance with the Company's
normal payroll practices, but no less frequently than monthly, which are in the
aggregate equal to two (2) times the sum of the Executive's Base Salary, for a
period of three months, which shall begin within 2 days following the
Termination Date; provided that, the first installment payment shall include all
amounts that would otherwise have been paid to the Executive during the period
beginning on the Termination Date and ending on the first payment date if no
delay had been imposed;

(b)       a payment equal to the product of (i) the Annual Bonus, if any, that
the Executive would have earned for the fiscal year in which the Termination
Date (as determined in accordance with Section 5.6) occurs based on achievement
of the applicable performance goals for such year and (ii) a fraction, the
numerator of which is the number of days the Executive was employed by the
Company during the year of termination and the denominator of which is the
number of days in such year (the "Pro-Rata Bonus"). This amount shall be paid on
the date that annual bonuses are paid to similarly situated executives, but in
no event later than two-and-a-half (2 1/2) months following the end of the
fiscal year in which the Termination Date occurs;

(c)        The treatment of any outstanding equity awards, that have not already
vested, shall be determined in accordance with the terms of the Nodechain
Employee Equity Awards and the applicable award agreements.

(d)       Notwithstanding the terms of the Nodechain Employee Equity Award plan
or any applicable award agreements:

(i)       all outstanding unvested stock options/stock appreciation rights
granted to the Executive during the Employment Term shall become fully vested
and exercisable for the remainder of their full term;

(ii)       all outstanding equity-based compensation awards that are not
intended to qualify as performance-based compensation under Section 162(m)(4)(C)
of the Internal Revenue Code of 1986, as amended (the "Code"), shall become
fully vested and the restrictions thereon shall lapse; provided that, any delays
in the settlement or payment of such awards that are set forth in the applicable
award agreement and that are required under Section 409A of the Code ("Section
409A") shall remain in effect;

5.3       Death or Disability.

(a)       The Executive's employment hereunder shall terminate automatically
upon the Executive's death during the Employment Term, and the Company may
terminate the Executive's employment on account of the Executive's Disability.

(b)       If the Executive's employment is terminated during the Employment Term
on account of the Executive's death or Disability, the Executive (or the
Executive's estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

(i)       the Accrued Amounts due at that time;

(c)       For purposes of this Agreement, "Disability" shall mean the
Executive's inability, due to physical or mental incapacity, to perform the
essential functions of his job, without reasonable accommodation, for one
hundred eighty (180) days out of any three hundred sixty-five (365) day period
or one hundred twenty (120) consecutive days. Provided however, in the event
that the Company temporarily replaces the Executive, or transfers the
Executive's duties or responsibilities to another individual on account of the
Executive's inability to perform such duties due to a mental or physical
incapacity which is, or is reasonably expected to become, a Disability, then the
Executive's employment shall not be deemed terminated by the Company. Any
question as to the existence of the Executive's Disability as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

5.4       Change in Control Termination.

(a)       Notwithstanding any other provision contained herein, if the
Executive's employment hereunder is terminated by the Executive for Good Reason
or by the Company without Cause (other than on account of the Executive's death
or Disability), in each case within six (6) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive's compliance with Section 6, Section 7, Section 8 and
Section 9 of this Agreement and his execution of a Release which becomes
effective within 30 days following the Termination Date, the Executive shall be
entitled to receive the following:

(i)       a lump sum payment equal to two (2) times the sum of the Executive's
Base Salary and Bonus for the year in which the Termination Date occurs which
shall be paid within Sixty (60) days following the Termination Date.

(b)        Notwithstanding the terms of any equity incentive plan or award
agreements, as applicable:

(i)       all outstanding unvested stock options/stock appreciation rights
granted to the Executive during the Employment Term shall become fully vested
and exercisable for the remainder of their full term;

 

(c)       For purposes of this Agreement, "Change in Control" shall mean the
occurrence of any of the following after the Effective Date:

(i)       one person (or more than one person acting as a group) acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than Fifty (50) percent of the total fair
market value or total voting power of the stock of such corporation; provided
that, a Change in Control shall not occur if any person (or more than one person
acting as a group) owns more than Fifty (50) percent of the total fair market
value or total voting power of the Company's stock and acquires additional
stock;

(ii)       one person (or more than one person acting as a group) acquires (or
has acquired during the twelve-month period ending on the date of the most
recent acquisition) ownership of the Company's stock possessing fourty (40)
percent or more of the total voting power of the stock of such corporation; or

(iii)       the sale of all or substantially all of the Company's assets.

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company's assets under Section 409A.

 

5.5       Notice of Termination. Any termination of the Executive's employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive's death)
shall be communicated by written notice of termination ("Notice of Termination")
to the other party hereto in accordance with this agreement. The Notice of
Termination shall specify:

(a)       The termination provision of this Agreement relied upon;

(b)       To the extent applicable, the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated; and

(c)       The applicable Termination Date.

5.6       Termination Date. The Executive's "Termination Date" shall be:

(a)       If the Executive's employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;

(b)       If the Executive's employment hereunder is terminated on account of
the Executive's Disability, the date that it is determined that the Executive
has a Disability;

(c)       If the Company terminates the Executive's employment hereunder for
Cause, the date the Notice of Termination is delivered to the Executive;

(d)       If the Company terminates the Executive's employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 30 days following the date on which the Notice of Termination is delivered;

(e)       If the Executive terminates his employment hereunder with or without
Good Reason, the date specified in the Executive's Notice of Termination, which
shall be no less than 30 days following the date on which the Notice of
Termination is delivered; Notwithstanding anything contained herein, the
Termination Date shall not occur until the date on which the Executive incurs a
"separation from service" within the meaning of Section 409A.

5.7       Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.

5.8       Resignation of All Other Positions. Upon termination of the
Executive's employment hereunder for any reason, the Executive agrees to resign,
effective on the Termination Date/shall be deemed to have resigned from all
positions that the Executive holds as an officer or member of the Board (or a
committee thereof) of the Company or any of its affiliates.

5.9       Section 280G.

(a)       If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Code and will be subject to the excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), the Company shall
pay to the Executive, no later than the time such Excise Tax is required to be
paid by the Executive or withheld by the Company, an additional amount equal to
the sum of the Excise Tax payable by the Executive, plus the amount necessary to
put the Executive in the same after-tax position (taking into account any and
all applicable federal, state, and local excise, income, or other taxes at the
highest applicable rates on such 280G Payments and on any payments under this
Section 5.9 or otherwise) as if no Excise Tax had been imposed.

(b)       All calculations and determinations under this Section 5.9 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 5.9, the Tax
Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5.9. The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.

6.       Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive's cooperation in the future. Accordingly, following the termination of
the Executive's employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive's Base Salary on the Termination Date.

7.Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

Confidential Information Defined.  

Definition.

For purposes of this Agreement, "Confidential Information" includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or T1 any other form or medium, relating directly to:
business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive's behalf.

Company Creation and Use of Confidential Information.

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of Block Chain Technology, Crypto Currency risk arbitrage, and other
technology involving the industry. The Executive understands and acknowledges
that as a result of these efforts, the Company has created, and continues to use
and create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.

 

Disclosure and Use Restrictions.

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive's authorized employment duties to the Company or
with the prior consent of Chairman of the Board acting on behalf of the Company
in each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Executive's
authorized employment duties to the Company or with the prior consent of the
Chairman of the Board acting on behalf of the Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Executive
shall promptly provide written notice of any such order to the Chairman of the
Board.

6.             Restrictive Covenants.

6.1              Acknowledgement. The Executive understands that the nature of
the Executive's position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the intellectual,
capital market experience, and technical knowhow he provides to the Company are
unique, special, or extraordinary because of his education, experience, and
skillset.

The Executive further understands and acknowledges that the Company ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

6.2              Non-Competition. Because of the Company’s legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Employment Term and for the term of 3 months to run
consecutively, beginning on the last day of the Executive's employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity within the cryptocurrency blockchain technology
sector.

For purposes of this Section 6, "Prohibited Activity" is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, officer, or any other similar capacity to an
entity engaged in the same or similar business as the Company, including those
engaged in the business of blockchain technology. Prohibited Activity also
includes activity that may require or inevitably requires disclosure of trade
secrets, proprietary information or Confidential Information.

Nothing herein shall prohibit the Executive from purchasing or owning shares of
publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation and that any
amount over 5% is disclosed as required by federal regulation.

This Section 6 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Board.

6.3              Non-Solicitation of Employees. The Executive agrees and
covenants not to directly or indirectly solicit, hire, recruit, attempt to hire
or recruit, or induce the termination of employment of any employee of the
Company during Six (6) months to run consecutively, beginning on the last day of
the Executive's employment with the Company.

6.4              Non-Solicitation of Customers. The Executive understands and
acknowledges that because of the Executive's experience with and relationship to
the Company, he will have access to and learn about much or all of the Company's
customer information. "Customer Information" includes, but is not limited to,
names, phone numbers, addresses, e-mail addresses, order history, order
preferences, chain of command, pricing information, and other information
identifying facts and circumstances specific to the customer and relevant to
services or creation of technology.

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

The Executive agrees and covenants, during term of six (6) months, to run
consecutively, beginning on the last day of the Executive's employment with the
Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with the Company's current, or former
customers for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company.

This restriction shall only apply to:

(a)               Customers or prospective customers the Executive contacted in
any way during the past six (6) months;

(b)               Customers about whom the Executive has trade secret or
confidential information;

(c)               Customers who became customers during the Executive's
employment with the Company; and

(d)               Customers about whom the Executive has information that is not
available publicly.

7.             Non-Disparagement. The Executive agrees and covenants that he
will not at any time make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties.

This Section 7 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to Chairman of the Board.

The Company agrees and covenants that it shall cause its officers and directors
to refrain from making any defamatory or disparaging remarks, comments, or
statements concerning the Executive to any third parties.

8.             Acknowledgement. The Executive acknowledges and agrees that the
services to be rendered by him to the Company are of a special and unique
character; that the Executive will obtain knowledge and skill relevant to the
Company's industry, methods of doing business and marketing strategies by virtue
of the Executive's employment; and that the restrictive covenants and other
terms and conditions of this Agreement are reasonable and reasonably necessary
to protect the legitimate business interest of the Company.

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company's rights under Section 0, Section 6,
and Section 7 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; and that he will not be subject to undue hardship
by reason of his full compliance with the terms and conditions of Section 0,
Section 6, and Section 7 of this Agreement or the Company's enforcement thereof.

9.             Remedies. In the event of a breach or threatened breach by the
Executive of Section 0, Section 6, or Section 7 of this Agreement, the Executive
hereby consents and agrees that the Company shall be entitled to seek, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary
damages, or other available forms of relief.

10.         Arbitration. Any dispute, controversy or claim arising out of or
related to this Agreement or any breach of this Agreement shall be submitted to
and decided by binding arbitration. Any arbitral award determination shall be
final and binding upon the parties.

11.         Proprietary Rights.

11.1          Work Product. The Executive acknowledges and agrees that all
right, title, and interest in and to all writings, works of authorship,
technology, inventions, discoveries, processes, techniques, methods, ideas,
concepts, research, proposals, materials, and all other work product of any
nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived, or reduced to practice by the Executive individually or
jointly with others during the period of his employment by the Company and
relate in any way to the business or contemplated business, products,
activities, research, or development of the Company or result from any work
performed by the Executive for the Company (in each case, regardless of when or
where prepared or whose equipment or other resources is used in preparing the
same), all rights and claims related to the foregoing, and all printed, physical
and electronic copies, and other tangible embodiments thereof (collectively,
"Work Product"), as well as any and all rights in and to US and foreign (a)
patents, patent disclosures and inventions (whether patentable or not), (b)
trademarks, service marks, trade dress, trade names, logos, corporate names, and
domain names, and other similar designations of source or origin, together with
the goodwill symbolized by any of the foregoing, (c) copyrights and
copyrightable works (including computer programs), [mask works,] and rights in
data and databases, (d) trade secrets, know-how, and other confidential
information, and (e) all other intellectual property rights, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, "Intellectual Property Rights"), shall be the sole
and exclusive property of the Company.

11.2          Further Assurances; Power of Attorney. During and after his
employment, the Executive agrees to reasonably cooperate with the Company to (a)
apply for, obtain, perfect, and transfer to the Company the Work Product as well
as any and all Intellectual Property Rights in the Work Product in any
jurisdiction in the world; and (b) maintain, protect and enforce the same,
including, without limitation, giving testimony and executing and delivering to
the Company any and all applications, oaths, declarations, affidavits, waivers,
assignments, and other documents and instruments as shall be requested by the
Company. The Executive hereby irrevocably grants the Company power of attorney
to execute and deliver any such documents on the Executive's behalf in his name
and to do all other lawfully permitted acts to transfer the Work Product to the
Company and further the transfer, prosecution, issuance, and maintenance of all
Intellectual Property Rights therein, to the full extent permitted by law, if
the Executive does not promptly cooperate with the Company's request (without
limiting the rights the Company shall have in such circumstances by operation of
law). The power of attorney is coupled with an interest and shall not be
affected by the Executive's subsequent incapacity.

11.3          No License. The Executive understands that this Agreement does
not, and shall not be construed to, grant the Executive any license or right of
any nature with respect to any Work Product or Intellectual Property Rights or
any Confidential Information, materials, software, or other tools made available
to him by the Company.

12.         Security.

12.1          Security and Access. The Executive agrees and covenants (a) to
comply with all Company security policies and procedures as in force from time
to time including without limitation those regarding computer equipment,
technological equipment of any kind, codes, telephone systems, facilities
access, monitoring, Company intranet, internet, computer systems, e-mail
systems, computer networks, document storage systems, software, data security,
encryption, firewalls, passwords, and any and all other Company facilities, IT
resources and communication technologies ("Facilities and Information Technology
Resources"); (b) not to access or use any Facilities and Information Technology
Resources except as authorized by the Company; and (iii) not to access or use
any Facilities and Information Technology Resources in any manner after the
termination of the Executive's employment by the Company, whether termination is
voluntary or involuntary. The Executive agrees to notify the Company promptly in
the event he learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction, or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company property or materials by others.

12.2          Exit Obligations. Upon (a) voluntary or involuntary termination of
the Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company property, documents and materials belonging to the Company
and stored in any fashion, including but not limited to those that constitute or
contain any Confidential Information or Work Product, that are in the possession
or control of the Executive, whether they were provided to the Executive by the
Company or any of its business associates or created by the Executive in
connection with his employment by the Company; and (ii) delete or destroy all
copies of any such documents and materials not returned to the Company that
remain in the Executive's possession or control, including those stored on any
non-Company devices, networks, storage locations, and media in the Executive's
possession or control.

13.         Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of California without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of California. The parties hereby irrevocably submit
to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

14.         Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

15.         Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by the Chairman of the Board of the
Company. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power,
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power, or
privilege.

16.         Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

17.         Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

18.         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

19.         Tolling. Should the Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Executive ceases to be in violation of
such obligation.

20.         IRS Section 409A.

20.1          General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner, that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a "separation
from service" under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.

20.2          Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and the Executive is
determined to be a "specified employee" as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the "Specified Employee Payment Date"). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Executive in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule.

20.3          Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

(a)               the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;

(b)               any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and

(c)               any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.

20.4          Tax Gross-ups. Any tax gross-up payments provided under this
Agreement shall be paid to the Executive on or before December 31 of the
calendar year immediately following the calendar year in which the Executive
remits the related taxes.

21.         Notification to Subsequent Employer. When the Executive's employment
with the Company terminates, the Executive agrees to notify any subsequent
employer of the restrictive covenants sections contained in this Agreement. The
Executive will also deliver a copy of such notice to the Company before the
Executive commences employment with any subsequent employer. In addition, the
Executive authorizes the Company to provide a copy of the restrictive covenants
sections of this Agreement to third parties, including but not limited to, the
Executive's subsequent, anticipated, or possible future employer.

22.         Successors and Assigns. This Agreement is personal to the Executive
and shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

23.         Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

If to the Company:

NODECHAIN, INC.

5445 Oceanus Drive, STE 102,103

Huntington Beach, CA 92649

Alham Benyameen

If to the Executive:

Mr. Youssef Hanine

2207 E. Second St. #B

Long Beach, CA 90803

24.         Representations of the Executive. The Executive represents and
warrants to the Company that:

The Executive's acceptance of employment with the Company and the performance of
his duties hereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement, or understanding to which
he is a party or is otherwise bound.

The Executive's acceptance of employment with the Company and the performance of
his duties hereunder will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer.

25.         Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

26.         Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

[signature page follows]

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  NODECHAIN, INC  

By: /s/ Andy Ibrahim

 

Title: President and CEO

  EXECUTIVE  

By: /s/ Youssef Hanine

Name: Youssef Hanine

     

 

 

 

 

 

 

 

